SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 3, 2013 STANDARD MOTOR PRODUCTS, INC. (Exact Name of Registrant as Specified in its Charter) New York 1-4743 11-1362020 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employee Identification Number) 37-18 Northern Boulevard, Long Island City, New York 11101 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:718-392-0200 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Item 2.02. Results of Operations and Financial Condition On May 3, 2013, Standard Motor Products, Inc. (the “Company”) issued a press release announcing its financial results for the three months ended March 31, 2013. A copy of such press release is furnished as Exhibit 99.1 hereto. Such press release shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits (d) Exhibits. Press release dated May 3, 2013 announcing Standard Motor Products, Inc.’s financial results for the three months ended March 31, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STANDARD MOTOR PRODUCTS, INC. By: /s/ James J. Burke James J. Burke Vice President Finance, Chief Financial Officer Date: May 3, 2013 2 Exhibit Index Exhibit No. Description Press release dated May 3, 2013 announcing Standard Motor Products, Inc.’s financial results for the three months ended March 31, 2013. 3
